



Exhibit 10.1












 
 
 
 
 

FIRST RECEIVABLES PURCHASE AGREEMENT
Dated as of April 19, 2017

between

CONN APPLIANCES RECEIVABLES FUNDING, LLC
as Purchaser,


and


CONN CREDIT I L.P.
as Seller



 
 
 
 
 





 
 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS




Page


ARTICLE I
DEFINITIONS

SECTION 1.1
Certain Defined Terms    1

SECTION 1.2
Accounting and UCC Terms    3

ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.1
Purchase of Receivables    3

SECTION 2.2
Purchase Price    4

SECTION 2.3
Payment of Purchase Price    4

SECTION 2.5
Returns and Refinancings    4

SECTION 2.6
Allocations of Collections    4

ARTICLE III
CONDITIONS TO PURCHASES

SECTION 3.1
Conditions Precedent to Purchaser’s Purchase    4

SECTION 3.2
Conditions Precedent to Seller’s Sale    5

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.1
Representations and Warranties of the Parties    6

SECTION 4.2
Additional Representations of the Seller    7

ARTICLE V
GENERAL COVENANTS

SECTION 5.1
Affirmative Covenants of the Seller    9

SECTION 5.2
Negative Covenants of the Seller    12

ARTICLE VI
ADMINISTRATION AND COLLECTION OF RECEIVABLES

SECTION 6.1
Collection Procedures    14

SECTION 6.2
[Reserved.]    14

SECTION 6.3
[Reserved.]    14

SECTION 6.4
Limitation on Liability of the Seller and Others    14

SECTION 6.5
Responsibilities of the Seller    15

SECTION 6.6
Repossessed Merchandise    15

ARTICLE VII
INDEMNIFICATION

SECTION 7.1
Indemnities by the Seller    15

ARTICLE VIII
MISCELLANEOUS

SECTION 8.1
Amendments, Etc    15

SECTION 8.2
Notices Etc    16

SECTION 8.3
No Waiver; Remedies    16

SECTION 8.4
Binding Effect; Governing Law    17

SECTION 8.5
Costs, Expenses and Taxes    17

SECTION 8.6
No Bankruptcy Petition    17

SECTION 8.7
Acknowledgment of Assignments    17

SECTION 8.8
Waiver of Setoff    18



 
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 8.9
Severability    18

SECTION 8.10
Counterparts    18

SECTION 8.11
Jurisdiction; Consent to Service of Process    18

SECTION 8.12
Third Party Beneficiaries    18

SECTION 8.13
Confirmation of Intent    18

SECTION 8.14
Section and Paragraph Headings    19

SECTION 8.15
Interest    19





Exhibit A    Schedule of Receivables
Schedule I    Receivable Schedule
Schedule II    Offices Where Books, Records, Etc. Evidencing Receivables are
Kept
Schedule III    List of Trade Names






 
-ii-
 

723474616

--------------------------------------------------------------------------------






PURCHASE AGREEMENT
PURCHASE AGREEMENT dated as of April 19, 2017, by and between CONN CREDIT I LP,
a Texas limited partnership, as seller (the “Seller”), and CONN APPLIANCES
RECEIVABLES FUNDING, LLC, a Delaware limited liability company, as purchaser
(the “Purchaser”).
W I T N E S S E T H:
WHEREAS, the Seller intends to sell Receivables on the Closing Date, originated
by Conn Appliances, Inc., or Conn Credit Corporation, Inc., (collectively, the
“Originators” and each an “Originator”), to the Purchaser on the terms and
subject to the conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1     Certain Defined Terms. Capitalized terms used in this Agreement
but not defined herein shall have the meanings assigned to such terms in the
Indenture. This Agreement is the First Receivables Purchase Agreement referred
to in the Indenture. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“Business Day” shall mean a day on which each of Seller and Purchaser is open at
its respective address specified in this Agreement for the purpose of conducting
its business.
“Cash Purchase Price” has the meaning assigned to that term in Section 2.3(a).
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
outstanding principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.
“Contract” means an Installment Contract related to a Receivable reflected on
the Schedule of Receivables set forth on Exhibit A attached hereto.
“Date of Processing” means, with respect to any transaction, the date on which
such transaction is first recorded in the Servicer’s computer files (without
regard to the effective date of such recordation).


 
 
 




--------------------------------------------------------------------------------





“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator in each case whether foreign or domestic.
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received under this Agreement, under laws applicable to the Seller and the
Purchaser that are presently in effect or, to the extent allowed by law, under
such applicable laws that may hereafter be in effect and that allow a higher
maximum nonusurious interest rate than applicable laws now allow.
“Ineligible Receivables” has the meaning assigned to that term in Section
2.4(a).
“Initiation Date” shall mean, with respect to any Receivable, the date upon
which such Receivable was originated.
“Purchase Price” has the meaning assigned to that term in Section 2.2.
“Receivable” means the indebtedness of any Obligor under a Contract reflected on
the Schedule of Receivables set forth on Exhibit A attached hereto, whether
constituting an account, chattel paper, an instrument, a general intangible,
payment intangible, promissory note or otherwise, and shall include (i) the
right to payment of such indebtedness and any interest or finance charges and
other obligations of such Obligor with respect thereto (including, without
limitation, the principal amount of such indebtedness, periodic finance charges,
late fees and returned check fees), and (ii) all proceeds of, and payments or
Collections on, under or in respect of any of the foregoing. If an Installment
Contract is modified for credit reasons, the indebtedness under the new
Installment Contract shall, for purposes of the Transaction Documents,
constitute the same Receivable as existed under the original Installment
Contract. If an Installment Contract is refinanced in connection with the
purchase of additional Merchandise, the original Receivable shall be deemed
collected and cease to be a Receivable for purposes of the Transaction Documents
upon payment in accordance with Section 2.5 with respect thereto.
“Receivable File” means with respect to a Receivable, (i) the Installment
Contract related to such Receivable, (ii) each UCC financing statement related
thereto, if any, and (iii) the application, if any, of the related Obligor to
obtain the financing extended by such Receivable; provided that such Receivable
File may be converted to microfilm or other electronic media within six months
after the Initiation Date for the related Receivable.
“Receivables Schedule” shall mean the receivables schedule (which may be in the
form of a computer file or microfiche list) in the form of Schedule I.
“Recoveries” means, with respect to any period, all Collections (net of
expenses) received during such period in respect of a Receivable after it became
a Defaulted Receivable.
“Related Security” means, with respect to any Receivable, all guaranties,
indemnities, insurance (including any insurance and repair service agreement
proceeds and returned premiums)


 
2
 

723474616

--------------------------------------------------------------------------------





and other agreements (including the related Receivable File) or arrangement and
other collateral of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable (including
any returned sales taxes).
“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including Contingent
Liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
SECTION 1.2     Accounting and UCC Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Consolidated
Parent before the Closing Date; and all terms used in Article 9 of the UCC that
are used but not specifically defined herein are used herein as defined therein.
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
SECTION 2.1     Purchase of Receivables.
(a)    The Seller hereby sells, assigns, transfers and conveys to the Purchaser
on the Closing Date, on the terms and subject to the conditions specifically set
forth herein, all of its right, title and interest, in (i) all rights (but not
any obligations) to, in and under each Contract, including all Receivables
related thereto and all Collections received thereon after the Cut-Off Date,
reflected on the Schedule of Receivables set forth on Exhibit A attached hereto,
(ii) all Related Security, (iii) all products and proceeds of the foregoing,
including, without limitation, insurance proceeds, and (iv) all Recoveries
relating thereto.
(b)    The parties to this Agreement intend that the transactions contemplated
hereby shall be, and shall be treated as, a purchase by the Purchaser and a sale
by the Seller of the Receivables and not as a lending transaction. All sales of
Receivables by the Seller hereunder shall be without recourse to, or
representation or warranty of any kind (express or implied) by, the Seller,
except as otherwise specifically provided herein. The foregoing sale,
assignment, transfer and conveyance does not constitute and is not intended to
result in a creation or assumption by the Purchaser of any obligation of the
Seller or any other Person in connection with the Receivables, the Contracts or
any other agreements relating thereto, including, without limitation any
obligation to any Obligor.


 
3
 

723474616

--------------------------------------------------------------------------------





SECTION 2.2     Purchase Price. The amount payable by the Purchaser (the
“Purchase Price”) for the Receivables shall be $469,830,000.
SECTION 2.3     Payment of Purchase Price.
(a)    The Purchase Price for Receivables shall be paid by a cash payment made
by the Purchaser to the Seller in the amount of $469,814,456 (the “Cash Purchase
Price”) and the balance of the Purchase Price to the Seller shall be payable by
means of a capital contribution by the Seller to the Purchaser.
(b)    All payments hereunder shall be made not later than 2:00pm (New York
time) on the Closing Date in lawful money of the United States of America in
same day funds to the bank account designated in writing by the Seller to the
Purchaser.
SECTION 2.4     [Reserved]
SECTION 2.5     Returns and Refinancings. The Seller may accept a return of
Merchandise for full or partial credit to, or make an adjustment (including,
without limitation, any adjustment resulting from the exercise of any Cash
Option) in, the principal amount or finance or other charges accrued or payable
with respect to the related Receivable and may refinance any Receivable in
connection with the purchase of additional Merchandise or for other reasons,
provided that, with respect to the related Receivables, such credit, adjustment
or refinancing is made in accordance with the Credit and Collection Policies.
The aggregate amount of all such credits, adjustments and refinancings made by
the Seller in accordance with the Credit and Collection Policies shall be due
and payable to the Purchaser on the next Business Day following the Date of
Processing in respect thereof. The amounts due to the Purchaser pursuant to the
preceding sentence shall be paid on the due date therefor by wire transfer of
cash or other deposit of same day funds to the Collection Account.
SECTION 2.6     Allocations of Collections. For purposes of determining the
Outstanding Receivables Balances of Receivables at any time, the Purchaser and
the Seller agree that the Seller shall apply all Collections on a Receivable by
Receivable basis.
ARTICLE III
CONDITIONS TO PURCHASES
SECTION 3.1     Conditions Precedent to Purchaser’s Purchase. The obligation of
the Purchaser to purchase each Contract and the related Receivables hereunder on
the Closing Date is subject to the conditions precedent (any one or more of
which can be waived by the Purchaser) that (a) the Indenture and the other
Transaction Documents shall be in full force and effect and all conditions to
the advance under the Indenture shall have been satisfied or waived, (b) the
Purchaser shall have received on or before the Closing Date the following, each
(unless otherwise indicated) dated the Closing Date and in form and substance
satisfactory to the Purchaser and (c) the conditions set forth in clauses (iii),
(iv) and (v) shall have been satisfied:


 
4
 

723474616

--------------------------------------------------------------------------------





(i)    a copy of duly adopted resolutions of the Seller’s general partner
authorizing or ratifying the execution, delivery and performance of the
Transaction Documents to which it is a party, certified by the Seller’s (or its
general partner’s) Secretary or Assistant Secretary;
(ii)    a duly executed certificate of the Seller’s Secretary or Assistant
Secretary certifying the names and true signatures of the officers authorized on
behalf of the Seller to sign the Transaction Documents to which it is a party;
(iii)    the Seller shall have filed and recorded with respect to itself and
with respect to all transfers of Contracts and Receivables from its Affiliates
occurring on the date hereof, at its own expense, UCC-1 financing statements
with respect to the Contracts and related Receivables in such manner and in such
jurisdictions as are necessary or desirable to perfect the Purchaser’s ownership
interest thereof under the UCC and delivered a file-stamped copy of such UCC-1
financing statements or other evidence of such filings to the Purchaser within
five Business Days of the Closing Date; and all other action necessary or
desirable, in the opinion of the Purchaser or the Trustee, to establish the
Purchaser’s ownership of the Contracts and related Receivables shall have been
duly taken;
(iv)    the Seller shall have delivered to the Purchaser and the Trustee the
Receivable Schedule;
(v)    the Purchaser and the Trustee shall have received photocopies of reports
of UCC searches in the central filing office of each Originator and the Seller
and any necessary local offices of each Originator and the Seller with respect
to the Receivables reflecting the absence of Liens thereon, except the Liens
created hereunder, pursuant to the Indenture in favor of the Trustee and except
for Liens as to which the Purchaser has received UCC termination statements or
instruments executed by secured parties releasing any conflicting Liens in the
Contracts, Receivables and other assets purchased pursuant to Section 2.1(a);
and
(vi)    the Purchaser and the Trustee shall have received such other approvals,
documents, certificates and opinions as the Purchaser or the Trustee may
request.
SECTION 3.2     Conditions Precedent to Seller’s Sale. The obligation of the
Seller to make its sale hereunder is subject to the conditions precedent that
the Seller shall have received on or before the date of such sale the following,
each (unless otherwise indicated) dated the day of such sale and in form and
substance satisfactory to the Seller:
(a)    a copy of duly adopted resolutions of the Purchaser authorizing this
Agreement, the documents to be delivered by the Purchaser hereunder and the
transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of the Purchaser; and
(b)    a duly executed certificate of the Secretary or Assistant Secretary of
the Purchaser certifying the names and true signatures of the officers
authorized on its behalf to sign this Agreement and the other documents to be
delivered by it hereunder.


 
5
 

723474616

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1     Representations and Warranties of the Parties. The Purchaser and
the Seller each represents and warrants as to itself as follows:
(a)    Each of the Seller and the Purchaser has been duly organized and is
validly existing and in good standing under the laws of the state of its
organization, with full power and authority to own its properties and to conduct
its business as presently conducted. Each of the Seller and the Purchaser is
duly qualified to do business and is in good standing as a foreign entity (or is
exempt from such requirements), and has obtained all necessary licenses and
approvals, in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals would have a material adverse effect on the conduct of
the Seller’s or the Purchaser’s business.
(b)    The sale of Contracts and related Receivables pursuant to this Agreement,
the performance of its obligations under this Agreement and the consummation of
the transactions herein contemplated have been duly authorized by all requisite
action and will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to this
Agreement or the other Transaction Documents) upon any of its property or assets
or upon that of the Seller or the Purchaser, pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it, the Seller or the Purchaser is a party by which it, the
Seller or the Purchaser is bound or to which any property or assets of it, the
Seller or the Purchaser is subject, nor will such action result in any violation
of the provisions of its organizational documents or of any statute or any
order, rule or regulation of any federal or state court or governmental agency
or body having jurisdiction over it, the Seller or the Purchaser or any of its
their respective properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or any such regulatory
authority or other such governmental agency or body is required to be obtained
by or with respect to the Seller or the Purchaser for the sale of the Contracts
and related Receivables or the consummation of the transactions contemplated by
this Agreement.
(c)    This Agreement has been duly executed and delivered by the Seller and the
Purchaser and constitutes a valid and legally binding obligation of the Seller
and the Purchaser, respectively, enforceable against the Seller and the
Purchaser, respectively, in accordance with its terms, except that the
enforceability thereof may be subject to (a) the effects of any applicable
bankruptcy, insolvency, reorganization, receivership, conservatorship or other
laws, regulations and administrative orders affecting the rights of creditors
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
(d)    There is no pending or, to its knowledge after due inquiry, threatened
action or proceeding affecting it or any of its Subsidiaries before any court,
governmental agency or arbitrator, that may reasonably be expected to materially
and adversely affect its condition (financial or otherwise), operations,
properties or prospects, or that purports to affect the legality, validity or
enforceability of this Agreement. None of the transactions contemplated hereby
is or is threatened to be restrained or enjoined (temporarily, preliminarily or
permanently).


 
6
 

723474616

--------------------------------------------------------------------------------





SECTION 4.2     Additional Representations of the Seller. The Seller
additionally represent and warrant as follows:
(a)    [Reserved]
(b)    Sale of Receivables. Each of the Seller and the Depositor were is, as of
the time of the transfer to the Purchaser of each Receivable being sold to the
Purchaser by it hereunder on the Closing Date, the sole owner of such Receivable
free from any Lien other than those released at or prior to such transfer. There
is no effective financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office filed by or against any Originator, the Seller or any Subsidiary
of any Originator or the Seller or purporting to be filed on behalf of any
Originator, the Seller or any Subsidiary of any Originator or the Seller
covering any interest of any kind in any Contracts and related Receivables and
any Originator and the Seller will not execute nor will there be on file in any
public office any effective financing statement (or similar statement or
instrument of registration under the laws of any jurisdiction) or statements
relating to such Contracts and related Receivables, except (i) in each case any
financing statements filed in respect of and covering the purchase of the
Contracts and related Receivables by the Purchaser pursuant to this Agreement
and the security interest created pursuant to the Indenture and (ii) financing
statements for which a release of Lien has been obtained or that has been
assigned to the Purchaser or the Trustee. All filings and recordings (including
pursuant to the UCC) required to perfect the title of the Purchaser in each
Contract or related Receivable sold hereunder have been accomplished and are in
full force and effect, or will be accomplished and in full force and effect
prior to the time required in clause (iii) of Section 3.1, and the Seller shall
at its expense perform all acts and execute all documents necessary or
reasonably requested by the Purchaser, the Receivables Trust, the Issuer or the
Trustee at any time and from time to time to evidence, perfect, maintain and
enforce the title or the security interest of the Purchaser or the Receivables
Trust in the Contracts and related Receivables and the priority thereof.
(c)    Accuracy of Receivable Schedule/ Information. As of the Cut-off Date, the
Receivable Schedule furnished by Seller will be in all material respects an
accurate and complete listing of all the Contracts and related Receivables and
the information contained therein with respect to such Contracts and related
Receivables is true and correct as of such date. All information heretofore
furnished by, or on behalf of, Seller to the Purchaser or the Trustee in
connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in every material respect.
(d)    Location of Office and Records. The principal place of business and chief
executive office of Seller is located at 4055 Technology Forest Blvd., Suite
210, The Woodlands, TX, 77381. Originals or duplicates of any incidental Records
evidencing Contracts and related Receivables that may be kept by the Seller
shall be kept at, and only at, said offices, and Seller will not move its
principal place of business and chief executive office or permit any Records or
any books evidencing the Contracts and related Receivables that it may hold in
its possession to be moved unless (i) the Seller shall have given to the
Purchaser and the Trustee not less than 30 days’ prior written notice thereof,
clearly describing the new location, and (ii) the Seller shall have taken such
action, satisfactory to the Purchaser and the Trustee, to maintain the title or
ownership of the Purchaser


 
7
 

723474616

--------------------------------------------------------------------------------





and any security interest of, or any filing in respect of title of, the
Purchaser or the Receivables Trust, in the Receivables at all times fully
perfected and in full force and effect.
(e)    Trade Names. Set forth on Schedule III hereto is a complete and accurate
list of the trade names of the Seller for the five-year period preceding the
date of this Agreement.
(f)    Financial Statements. The Seller has heretofore made available to the
Purchaser and the Trustee copies of Consolidated Parent’s consolidated balance
sheets and statements of income and changes in financial condition as of and for
the fiscal years ended January 31, 2014 and January 31, 2015, audited by and
accompanied by the opinion of Ernst & Young independent public accountants.
Except as disclosed to the Trustee prior to the date of this Agreement, such
financial statements present fairly in all material respects the financial
condition and results of operations of Consolidated Parent and its consolidated
subsidiaries as of such dates and for such periods; such balance sheets and the
notes thereto disclose all liabilities, direct or contingent, of the
Consolidated Parent and its consolidated subsidiaries as of the dates thereof
required to be disclosed by GAAP and such financial statements were prepared in
accordance with GAAP applied on a consistent basis. Since January 31, 2015,
there has been no material adverse change in the condition (financial or
otherwise), operations, properties, assets or prospects of the Seller and its
Subsidiaries.
(g)    No Consent. No action, consent or approval of, registration or filing
with or any other action by any Governmental Authority (other than the UCC
financing statements required to be filed hereby) is or will be required in
connection with execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement, except such as
have been made or obtained and are in full force and effect.
(h)    Back-Up Servicer Can Perform. Upon the delivery by the Seller to the
Back-Up Servicer of the computer tapes, disks, cassettes and related materials
(in a generally acceptable readable format) relating to the administration of
the Receivables, the Back-Up Servicer shall have been furnished with all
materials and data necessary to permit immediate collection of the Receivables
by the Back-Up Servicer without the participation of the Seller, in such
collection.
(i)    Security Interest of Purchaser. This Agreement and all related documents
constitute a valid sale, transfer and assignment to the Purchaser of all right,
title and interest in the Contracts, the related Receivables and Related
Security and the proceeds thereof. Upon the filing of the financing statements
described in Section 3.1(iii), the Purchaser shall have a first priority
perfected security interest in all of the property described in Section 2.1(a)
(except to the extent such first priority perfected security interest was
assigned to the Trustee pursuant to the Indenture). Except as otherwise provided
in this Agreement, neither the Seller nor any Subsidiary of the Seller other
than Purchaser nor any Person claiming through or under the Seller or any
Subsidiary of the Seller other than Purchaser has any claim to or interest in
any Trust Account.
(j)    Contracts. With respect to each Contract, the related Receivable (i)
arises in connection with a bona fide final sale and delivery of Merchandise by
the Retailer as stated in the ordinary course of business, (ii) with respect to
an Installment Contract, is for a liquidated amount as stated in the Records
relating thereto, (iii) is enforceable against the Obligor in accordance with


 
8
 

723474616

--------------------------------------------------------------------------------





its terms, (iv) is not subject to offset, defense, counterclaim or deduction, or
(v) bears a signature of an Obligor which is genuine and not forged or
unauthorized.
(k)    Solvency. The Seller is Solvent.
ARTICLE V
GENERAL COVENANTS
SECTION 5.1     Affirmative Covenants of the Seller. So long as the Purchaser
shall have any interest in any Contract and related Receivable, the Seller
shall, unless the Purchaser otherwise consents in writing:
(a)    Financial Statements, Reports, Etc. Deliver or cause to be delivered to
the Purchaser, the Receivables Trust, and the Trustee:
(i)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Consolidated Parent, a balance sheet of the Consolidated
Parent as of the end of such year and statements of income and retained earnings
and of source and application of funds of the Seller for the period commencing
at the end of the previous Fiscal Year and ending with the end of such year, in
each case setting forth comparative figures for the previous Fiscal Year,
certified without material qualification in a manner satisfactory to the
Purchaser and the Trustee by Ernst & Young or other nationally recognized,
independent public accountants, together with a certificate of such accounting
firm stating that in the course of the regular audit of the business of the
Seller, which audit was conducted in accordance with generally accepted auditing
standards in the United States; and
(ii)    as soon as available and in any event within 45 days after the end of
each fiscal quarter, quarterly balance sheets and quarterly statements of source
and application of funds and quarterly statements of income and retained
earnings of the Consolidated Parent, certified by the chief financial or
executive officer of the Consolidated Parent (which certification shall state
that such balance sheets and statements fairly present the financial condition
and results of operations for such fiscal quarter, subject to year‑end audit
adjustments).
For so long as Consolidated Parent is subject to the reporting requirements of
Section 13(a) of the Exchange Act, its filing of the annual and quarterly
reports required under the Exchange Act, on a timely basis, shall be deemed
compliance with clauses (i) and (ii) of this paragraph (a).
(b)    Compliance with Laws, Etc. Comply, and cause all of the Contracts related
to Receivables to comply, in all material respects with all applicable laws,
rules, regulations and orders applicable to the Seller and the Receivables,
including, without limitation, rules and regulations relating to truth in
lending, retail installment sales, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, privacy environmental
matters, labor, taxation and ERISA, where in any such case failure to so comply
could reasonably be expected to have an adverse impact on the Receivables or the
amount of Collections thereunder. It will comply in all material respects with
its obligations under the Contracts related to Receivables.


 
9
 

723474616

--------------------------------------------------------------------------------





(c)    Preservation of Existence. Preserve and maintain in all material respects
its corporate existence, corporate rights (charter and statutory) and
franchises.
(d)    Keeping of Records and Books of Account. Maintain and implement, or cause
to be maintained or implemented, administrative and operating procedures
reasonably necessary or advisable for the administration of all Receivables,
and, until the delivery to the Purchaser or its designee, keep and maintain, or
cause to be kept and maintained, all documents, books, records and other
information necessary or advisable for the administration of all Receivables.
(e)    Performance and Compliance. Duly fulfill all obligations on its part to
be fulfilled under or in connection with the Contracts and related Receivables,
including complying with all requirements of law applicable thereto, and will do
nothing to impair the right, title and interest of the Purchaser in the
Contracts and related Receivables; provided, however, that an adjustment or
compromise of a Receivable pursuant to Section 2.5 shall not be deemed to be a
violation of this paragraph.
(f)    Location of Records. Keep the chief executive office of the Seller
located at 4055 Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381,
and keep originals or duplicates of any Records related to Contracts and related
Receivables that it maintains at, and only at, said offices, and the Seller will
not move its chief executive office or permit any Records and books evidencing
the Contracts and related Receivables that it may maintain to be moved unless
(i) the Seller shall have given to the Purchaser, the Receivables Trust and the
Trustee not less than 45 days’ prior written notice thereof, clearly describing
the new location, and (ii) the Seller shall have taken such action, satisfactory
to the Purchaser and the Trustee, to maintain the title or ownership of the
Purchaser and any security interest of, or any filing in respect of title of,
the Purchaser or the Receivables Trust in the Contracts and related Receivables
at all times fully perfected and in full force and effect. The Seller may not,
in any event, move the location where it conducts any administration of the
Contracts and related Receivables from 4055 Technology Forest Blvd., Suite 210,
The Woodlands, TX, 77381, without notice to the Trustee.
(g)    [Reserved.]
(h)    Insurance. Keep its insurable properties adequately insured at all times
by financially sound and responsible insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies of the same or
similar size in the same or similar businesses; maintain in full force and
effect public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it or any Subsidiary, as the case
may be, in such amounts and with such deductibles as are customary with
companies of the same or similar size in the same or similar businesses and in
the same geographic area; and maintain such other insurance as may be required
by law.
(i)    Obligations and Taxes. Pay and discharge promptly when due all material
obligations, all sales tax and all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property before the same shall become in default, as well as all material
lawful claims for labor, materials and supplies or otherwise


 
10
 

723474616

--------------------------------------------------------------------------------





which, if unpaid, might become a Lien or charge upon such properties or any part
thereof; provided, however, that it and each Subsidiary shall not be required to
pay and discharge or to cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and for which the
Seller shall have set aside on its books adequate reserves with respect thereto.
(j)    Furnishing Copies, Etc. Furnish to the Purchaser, the Receivables Trust,
the Issuer and the Trustee (i) promptly after obtaining knowledge that a
Receivable was, at the time of the Purchaser’s purchase thereof, not an Eligible
Receivable, notice thereof; and (ii) promptly following request therefor, such
other information, documents, records or reports with respect to the Receivables
or the underlying Contracts or the conditions or operations, financial or
otherwise, of the Seller, as the Purchaser or the Trustee may from time to time
reasonably request.
(k)    Obligation to Record and Report. The Seller will treat the purchase of
Contracts and related Receivables as a sale or secured financing for tax and
financial accounting purposes (as required by GAAP) and as a sale for all other
purposes (including, without limitation, legal and bankruptcy purposes), on all
relevant books, records, tax returns, financial statements and other applicable
documents.
(l)    Continuing Compliance with the Uniform Commercial Code. At its expense
perform all acts and execute all documents necessary or reasonably requested by
the Purchaser, the Receivables Trust, the Issuer or the Trustee at any time to
evidence, perfect, maintain and enforce the title or the security interest of
the Purchaser or the Receivables Trust in the Contracts and related Receivables
and the priority thereof. The Seller will execute and deliver financing
statements relating to or covering the Contracts and related Receivables sold to
the Purchaser (reasonably satisfactory in form and substance to the Purchaser)
and the Seller will authorize the Purchaser and the Receivables Trust to file
one or more financing statements relating to or covering the Contracts and
related Receivables and the other property described in Section 2.1(a). The
Seller shall cause each Contract related to a Receivable to be stamped in a
conspicuous place (other than with respect to Contracts purchased on the Closing
Date the originals of which have been copied on microfilm or optically scanned
and destroyed), and Records relating to the Contracts and related Receivables to
be marked, with a legend stating that it has been sold, assigned and transferred
to the Purchaser; provided that, subject to the immediately preceding
parenthetical, in the case of the Contracts and related Receivables purchased on
the Closing Date, the Seller shall cause each Contract related to such Contracts
and related Receivables to be stamped on or prior to the date that is sixty (60)
days after the Closing Date. The Seller shall deliver the Receivable Files
related to each Contract to the Custodian; provided that while any Records
evidencing Contracts and related Receivables is in custody of the Seller, the
Seller will hold the same for the benefit of the Purchaser. The Seller will not
file or authorize the filing of any effective financing statement (or similar
statement or instrument of registration under the laws of any jurisdiction) or
statements relating to any Contracts and related Receivables, except any
financing statements filed or to be filed in respect of and covering the
purchase of the Contracts and related Receivables (i) by the Seller pursuant to
those certain purchase agreements, dated the date hereof, by and between (I) the
Seller and the Purchaser, (II) Conn Appliances Receivables Funding, LLC and
Conn’s Receivables 2017-A Trust, and (III) Conn’s Receivables 2017-A Trust and
Conn’s Receivables Funding 2017-A, LLC, respectively, and (ii) by


 
11
 

723474616

--------------------------------------------------------------------------------





the Purchaser pursuant to this Agreement and the security interest created in
favor of the Trustee pursuant to the Indenture.
(m)    Proceeds of Receivables. In the event that the Seller receives any
amounts in respect of Contracts and related Receivables (including, without
limitation, any in-store payments), use its best efforts to deposit or otherwise
credit, or cause to be deposited or otherwise credited, in accordance with the
procedures set forth in Section 2.02 of the Servicing Agreement.
(n)    Sales Tax Refunds. Claim all amounts which may be recovered from the
States of Texas or any other state as a rebate or refund of sales taxes paid
with respect to Receivables which became Defaulted Receivables and pay such
amounts to the Purchaser as soon as practical upon receipt from the related
state refunding such amounts.
(o)    Financing Statement Changes. Within 30 days after the Seller makes any
change in its, name, identity or corporate structure that would make any
financing statement filed in accordance with this Agreement seriously misleading
within the meaning of Section 9-506 of the UCC, the Seller shall give the
Purchaser notice of any such change and shall file such financing statements or
amendments to previously filed financing statements as may be necessary to
continue the perfection of the interest of the Purchaser in the Contracts and
related Receivables, the Related Security and the Receivables Files, and the
proceeds of the foregoing.
(p)    Insurance Premiums. The Seller shall, within sixty (60) days following
the Initiation Date for any Receivable, pay to the appropriate insurance
underwriters or agents writing insurance in connection with the Contracts and
related Receivables the amount of insurance premiums financed in accordance with
the Credit and Collection Policies with respect to such Receivable.
SECTION 5.2     Negative Covenants of the Seller. So long as the Purchaser shall
have any interest in any Contracts and related Receivables, the Seller shall
not, unless the Purchaser otherwise consents in writing:
(a)    Liens. Sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Lien upon or with respect to, any
Receivables, or any Contracts with respect thereto, or assign any right to
receive proceeds in respect thereof except as created or imposed by this
Agreement or the Indenture.
(b)    Change in Business. Make any material change in the nature of its
business as carried on at the date hereof or engage in or conduct any business
or activity that is materially inconsistent with such business.
(c)    Change in Payment Instructions to Obligors. Instruct the Obligors on any
Receivables to make any payments with respect to such Receivables to any place
other than the places specified in Section 6.1.
(d)    Cause a Default. Take any action which would cause the Purchaser to be in
default under the Indenture, a copy of which has been furnished to the Seller.


 
12
 

723474616

--------------------------------------------------------------------------------





(e)    [Reserved.]
(f)    [Reserved.]
(g)    Mergers; Sales of Assets. Sell all or substantially all of its property
and assets to, or consolidate with or merge into, any other corporation, if the
effect of such sale or merger would cause a “Default” or an “Event of Default”
under this Agreement or the Indenture. The Seller shall promptly provide written
notice to each Rating Agency of any such sale, consolidation or merger which
would cause a “Default” or an “Event of Default” under this Agreement or the
Indenture.
(h)    [Reserved.]
(i)    Accounting Changes. Make any material change (i) in accounting treatment
and reporting practices except as permitted or required by GAAP, (ii) in tax
reporting treatment except as permitted or required by law, (iii) in the
calculation or presentation of financial and other information contained in any
reports delivered hereunder, or (iv) in any financial policy of the Seller if
such change could reasonably be expected to have a material adverse effect on
the Receivables or the collection thereof.
(j)    Maintenance of Separate Existence. (i) Fail to do all things necessary to
maintain its existence separate and apart from the Purchaser including, without
limitation, maintaining appropriate books and records (including current minute
books); (ii) except as required by applicable law, suffer any limitation on the
authority of its own directors and officers or partners to conduct its business
and affairs in accordance with their independent business judgment, or authorize
or suffer any Person other than its own officers and directors or partners to
act on its behalf with respect to matters (other than matters customarily
delegated to others under powers of attorney) for which a limited liability
company’s or limited partnership’s own officers and directors or partners would
customarily be responsible; (iii) fail to (A) maintain or cause to be maintained
by an agent of the Seller under the Seller’s control physical possession of all
its books and records, (B) maintain capitalization adequate for the conduct of
its business, (C) account for and manage all of its liabilities separately from
those of any other Person, including, without limitation, payment by it of all
payroll and other administrative expenses and taxes from its own assets, (D)
segregate and identify separately all of its assets from those of any other
Person, (E) maintain employees, or pay its employees, officers and agents for
services performed for the Seller or (F) allocate shared overhead fairly and
reasonably; or (iv) commingle its funds with those of the Purchaser or use the
Purchaser’s funds for other than the uses permitted under the Transaction
Documents.
(k)    Prepayment Option. Exercise or agree to the exercise of the Optional
Prepayment, if the Seller is the holder of any or all of the Class R Notes.
(l)    Purchase of Receivables Trust Estate. Purchase the Receivables Trust
Estate in connection with any exercise of the Optional Prepayment by the Class R
Noteholders.
ARTICLE VI
ADMINISTRATION AND COLLECTION OF RECEIVABLES


 
13
 

723474616

--------------------------------------------------------------------------------





SECTION 6.1     Collection Procedures.
(a)    On or before the Closing Date, the Seller and the Purchaser shall have
established and shall maintain thereafter the system of collecting and
processing Collections of Receivables in accordance with Section 2.02 of the
Servicing Agreement.
(b)    The Seller shall cause all in-store payments to be (i) processed as soon
as possible after such payments are received by the Seller but in no event later
than the Business Day after such receipt, and (ii) delivered to the Servicer or,
if a Daily Payment Event has occurred, deposited in the Collection Account no
later than the second Business Day following the date of such receipt.
(c)    The Seller and the Purchaser shall deliver to the Servicer or, if a Daily
Payment Event has occurred, deposit into the Collection Account all Recoveries
received by it within two Business Days after the Date of Processing for such
Recovery.
(d)    Any funds held by the Seller representing Collections of Receivables
shall, until delivered to the Servicer or deposited in the Collection Account,
be held in trust by the Seller on behalf of the Trustee as part of the Trust
Estate.
(e)    The Seller hereby irrevocably waives any right to set off against, or
otherwise deduct from, any Collections.
(f)    The Seller acknowledges that Seller shall not have any right, title or
interest in and to any Trust Account.
SECTION 6.2     [Reserved.].
SECTION 6.3     [Reserved.].
SECTION 6.4     Limitation on Liability of the Seller and Others. No recourse
under or upon any obligation or covenant of this Agreement, or the Receivables,
or for any claim based thereon or otherwise in respect thereof, shall be had
against any incorporator, shareholder, employee, agent, limited partner, officer
or director, in its capacity as such, past, present or future, of the Seller or
of any successor thereto, either directly or through the Seller, whether by
virtue of any constitutory statute, or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that this
Agreement and the obligations issued hereunder are solely its obligations, and
that no such personal liability whatever shall attach to, or is or shall be
incurred by the incorporators, shareholders, employees, agents, limited
partners, officers or directors, as such, of the Seller or of any successor
thereto, or any of them, because of the creation of the obligations hereby
authorized, or under or by reason of the obligations, covenants or agreements
contained in this Agreement or in the Receivables or implied therefrom; and that
any and all such personal liability, either at common law or in equity or by
constitution or statute, of, and any and all such rights and claims against,
every such incorporator, shareholder, employee, agent, officer or director, as
such, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations or covenants contained in this Agreement or in the
Receivables or implied therefrom, are hereby expressly waived and released as a
condition of, and as a consideration for,


 
14
 

723474616

--------------------------------------------------------------------------------





the execution of this Agreement. The Seller, the Purchaser and the Trustee and
any director or officer or employee or agent of the Seller, the Purchaser or the
Trustee may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
SECTION 6.5     Responsibilities of the Seller. Notwithstanding anything herein
to the contrary (i) the Seller shall perform all of its obligations under the
Credit and Collection Policies related to the Receivables to the same extent as
if such Receivables had not been transferred to the Purchaser hereunder, (ii)
the exercise by the Purchaser of any of its rights hereunder shall not relieve
the Seller from its obligations with respect to such Receivables and
(iii) except as provided by law, the Purchaser shall not have any obligation or
liability with respect to any Receivables or the underlying Contracts, nor shall
the Purchaser be obligated to perform any of the obligations or duties of the
Seller thereunder.
SECTION 6.6     Repossessed Merchandise. The Seller agrees to purchase
Merchandise repossessed by the Purchaser from an Obligor. The purchase price
payable by the Seller will be the fair market value of such unit of repossessed
Merchandise as mutually agreed upon between the Purchaser and the Seller.
Additionally, if any Receivable becomes a Defaulted Receivable, the Seller
agrees to return to the Purchaser the amount (up to the outstanding balance of
such Receivable) of any unearned premium for credit insurance and unearned
premium (which is the amount paid by Conn’s to fund the servicer agreements) for
repair service agreements (unless such amount has been paid directly to the
Purchaser by the applicable insurance company). Any amounts due to the Purchaser
in accordance with this Section (i) shall be paid in cash by the Seller on the
next Business Day following such purchase or cancellation, (ii) shall constitute
Recoveries and (iii) shall be deposited in the Collection Account. The Purchaser
shall be responsible for delivering repossessed Merchandise to the Seller
location.
ARTICLE VII
INDEMNIFICATION
SECTION 7.1     Indemnities by the Seller. Without limiting any other rights
that the Purchaser may have hereunder or under applicable law, the Seller hereby
agrees to indemnify the Purchaser (and its assignees) and its officers,
directors, agents and employees (each an “PSA Indemnified Party”) from and
against any and all claims, losses and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) (all the foregoing
being collectively referred to as “PSA Indemnified Amounts”) awarded against or
incurred by any of them arising out of or resulting from the Seller’s failure to
perform its obligations under this Agreement excluding, however, PSA Indemnified
Amounts to the extent resulting from gross negligence (it being the intention of
the parties that the PSA Indemnified Party shall be indemnified for its own
ordinary negligence) or willful misconduct on the part of such PSA Indemnified
Party. Such indemnity shall survive the execution, delivery, performance and
termination of this Agreement.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.1     Amendments, Etc.


 
15
 

723474616

--------------------------------------------------------------------------------





(a)    This Agreement may be amended from time to time by the parties hereto,
without the consent of any Noteholder but with prior written consent of the
Certificateholder, for the purpose of (i) curing any ambiguity, correcting or
supplementing any provision which may be inconsistent with any other provision
herein, the Offering Memorandum and/or any other Transaction Document, (ii)
complying with applicable law or regulation or (iii) adding any provisions to,
or changing in any manner or eliminating any of the provisions of, this
Agreement, so long as, in each case, such amendment shall not materially
adversely affect the interests of any Noteholder. An amendment will be deemed
not to materially adversely affect the interests of any Noteholder if
accompanied by: (i) an Opinion of Counsel, (ii) Conn’s Officer’s Certificate
certifying that such amendment will not materially adversely affect the
interests of any Noteholder or (iii) satisfaction of the Rating Agency
Condition.
(b)    No amendment, modification or waiver of any provision of this Agreement,
or consent to any departure by the Seller therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Purchaser and
the Trustee and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
anything herein to the contrary, no amendment shall be made to this Agreement
that would result in or cause (i) the Receivables Trust or the Issuer to be (i)
subject to any net entity-level tax, or (ii) the Receivables Trust to be
classified, for United States federal income tax purposes, as an association (or
a publicly traded partnership) taxable as a corporation or as other than a fixed
investment trust described in Treasury Regulation Section 301.7701-4(c) that is
treated as a grantor trust under Subpart E, Part I of subchapter J, Chapter I of
Subtitle A of the Code
(c)    It shall not be necessary to obtain the consent of the Noteholders
pursuant to this Section 8.1 to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.
(d)    Prior to the execution of any amendment pursuant to this Section 8.1, the
Issuer shall provide written notification of the substance of such amendment to
each Rating Agency and promptly after the execution of any such amendment, the
Issuer shall furnish a copy of such amendment to each Rating Agency.
SECTION 8.2     Notices Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile or cable
communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Seller, at its address at 4055 Technology Forest Blvd.,
Suite 210, The Woodlands, TX, 77381; if to the Purchaser, at its address at 4055
Technology Forest Blvd., Suite 210, The Woodlands, TX, 77381; or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall when
mailed or telecopied be effective when deposited in the mails, or transmitted by
telecopier, respectively, except that notices to the Purchaser pursuant to
Article II shall not be effective until received by the Purchaser.
SECTION 8.3     No Waiver; Remedies. No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof


 
16
 

723474616

--------------------------------------------------------------------------------





or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
SECTION 8.4     Binding Effect; Governing Law. This Agreement shall be binding
upon and inure to the benefit of the Seller and the Purchaser and their
respective successors and assigns, except that the Seller shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Purchaser. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time that the Purchaser shall
not have any interest in any Receivables and all obligations of the Seller
hereunder shall have been paid in full; provided, however, that the
indemnification provisions of Article VIII shall be continuing and shall survive
any termination of this Agreement. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas without regard to
the conflict of laws principles thereof.
SECTION 8.5     Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Purchaser under Article VIII, the Seller agrees
to pay on demand all costs and expenses of the Purchaser, the Receivables Trust,
the Issuer and the Trustee in connection with the preparation, execution and
delivery of the Transaction Documents and the other agreements and documents to
be delivered hereunder and thereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Purchaser and the
Trustee with respect thereto and with respect to advising the Purchaser and the
Trustee as to their rights and remedies under this Agreement, and all costs and
expenses (including, without limitation, reasonable counsel fees and expenses),
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the documents to be delivered
hereunder. In addition, the Seller agrees to pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
documents to be delivered hereunder, and agrees to hold the Purchaser harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omitting to pay such taxes and fees.
SECTION 8.6     No Bankruptcy Petition. The Seller covenants and agrees that
prior to the date which is one year and one day after the payment in full of all
Issuer Obligations it will not institute against, or join any other Person in
instituting against, the Purchaser any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law. This Section 8.6 shall survive the termination
of this Agreement.
SECTION 8.7     Acknowledgment of Assignments. The Seller hereby acknowledges
and consents to the assignment by the Purchaser of Receivables and the rights of
the Purchaser under this Agreement to the Receivables Trust, the Issuer and the
Trustee pursuant to the Indenture. The Seller further acknowledges that, in
accordance with the terms of the Transaction Documents, the Receivables Trust,
the Issuer and the Trustee may, under certain circumstances exercise some or all
of the rights of the Purchaser hereunder. The parties hereto acknowledge and
agree that the Purchaser and each assignee of its rights hereunder shall be an
assignee of any rights of the Seller with respect to refunds of sales taxes.


 
17
 

723474616

--------------------------------------------------------------------------------





SECTION 8.8     Waiver of Setoff. All payments hereunder by the Seller to the
Purchaser or by the Purchaser to Seller shall be made without setoff,
counterclaim or other defense and each of the Purchaser and the Seller hereby
waives any and all of its rights to assert any right of setoff, counterclaim or
other defense to the making of a payment due hereunder to the Seller or the
Purchaser, as the case may be; provided, however; that, notwithstanding the
foregoing, the Purchaser hereby reserves any and all of its rights to assert any
such right of setoff, counterclaim or other defense against the Seller with
respect to the Purchase Price of Receivables purchased from the Seller hereunder
in the ordinary course of the Purchaser’s business.
SECTION 8.9     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
SECTION 8.10     Counterparts. This Agreement and any amendment or supplement
hereto or any waiver granted in connection herewith may be executed in any
number of counterparts and by the different parties on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.
SECTION 8.11     Jurisdiction; Consent to Service of Process.
(a)    The Seller and the Purchaser hereby submit to the nonexclusive
jurisdiction of any United States District Court for the Southern District of
New York and of any New York state court sitting in New York, New York for
purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. The Seller and
the Purchaser hereby irrevocably waive, to the fullest extent possible, any
objection it may now or hereafter have to the venue of any such proceeding and
any claim that any such proceeding has been brought in an inconvenient forum.
Nothing in this Section 8.11 shall affect the right of the Trustee or any
Noteholder to bring any action or proceeding against the Seller and the
Purchaser or its property in the courts of other jurisdictions.
(b)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER
ARISING THEREUNDER.
SECTION 8.12     Third Party Beneficiaries. Each of the Secured Parties shall be
third-party beneficiaries of this Agreement.
SECTION 8.13     Confirmation of Intent. It is the express intent of the parties
hereto that the sale to the Purchaser pursuant to Section 2.1 hereof of all of
the Seller’s right, title and interest, in, to and under (i) all Receivables and
all rights (but not the obligations) to, in and under the related Contract, (ii)
all moneys due or to become due with respect to the foregoing, (iii) all
proceeds of the foregoing including, without limitation, insurance proceeds
relating thereto and (iv) all Recoveries on account of Receivables, in each case
shall be treated under applicable state


 
18
 

723474616

--------------------------------------------------------------------------------





law and Federal bankruptcy law as a sale by the Seller to the Purchaser.
However, if it is determined contrary to the express intent of the parties that
the transfer is not a sale and that all or any portion of the assets described
in Section 2.1(a) continue to be property of the Seller, then the Seller hereby
grant to the Purchaser a security interest in all of the Seller’s right, title
and interest in, to and under all such assets and this Agreement shall
constitute a security agreement under applicable law. The Seller and the
Purchaser shall, to the extent consistent with the Transaction Documents, take
such action as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the assets described in Section 2.1(a), such
interest would be deemed to be a perfected security interest of first priority
under applicable law and will be maintained as such throughout the terms of this
Agreement and the Indenture.
SECTION 8.14     Section and Paragraph Headings. Section and paragraph headings
used in this Agreement are provided solely for convenience of reference and
shall not affect the meaning or interpretation of any provision of this
Agreement.
SECTION 8.15     Interest. Without limitation to the express intent of the
parties set forth in the first sentence of Section 8.13, if the sales
contemplated under this Agreement are ever determined to constitute financing
arrangements, the parties hereto intend that Purchaser shall conform strictly to
usury laws applicable to it, if any. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in this Agreement or any
other agreement entered into in connection with this Agreement, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
Purchaser under this Agreement or under any other agreement entered into in
connection with this Agreement shall under no circumstances exceed the Highest
Lawful Rate and any excess shall be canceled automatically and, if theretofore
paid, shall at the option of Purchaser be applied on the principal amount due
Purchaser or refunded by Purchaser to the Seller and (ii) in the event that the
maturity of any amount due is accelerated or in the event of any prepayment or
repurchase, then such consideration that constitutes interest under law
applicable to Purchaser, may never include more than the Highest Lawful Rate and
excess interest, if any, to Purchaser, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration,
prepayment or repurchase and, of theretofore paid, shall, at the option of
Purchaser be credited by Purchaser on the principal amount due to Purchaser or
refunded by Purchaser to the Seller. All sums paid or agreed to be paid to
Purchaser for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted under applicable law, be amortized, prorated, allocated and
spread throughout the full term of the payments until payment in full so that
the rate or amount of interest or account of such payments does not exceed the
applicable usury ceiling.
[signature page follows]




 
19
 

723474616

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CONN APPLIANCES RECEIVABLES FUNDING, LLC,
as Purchaser
By: /s/ Lee Wright    
Name: Lee Wright
Title: President
CONN CREDIT I, L.P.,
as Seller
By: Conn Credit Corporation, Inc., its General Partner

By: /s/ Lee Wright    
Name: Lee Wright
Title: EVP & CFO








 
S-1
 




--------------------------------------------------------------------------------






EXHIBIT A
SCHEDULE OF RECEIVABLES
[ON FILE WITH THE SERVICER]






 
A-1
 




--------------------------------------------------------------------------------






SCHEDULE I
RECEIVABLE SCHEDULE
[ON FILE WITH THE TRUSTEE]






 
I-1
 




--------------------------------------------------------------------------------






SCHEDULE II
OFFICES WHERE BOOKS, RECORDS, ETC.
EVIDENCING RECEIVABLES ARE KEPT
4055 Technology Forest Blvd.
Suite 210, The Woodlands, TX, 77381






 
II-1
 




--------------------------------------------------------------------------------






SCHEDULE III
LIST OF TRADE NAMES

CONN CREDIT I L.P






 
III-1
 


